        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK ex rel. TZAC, INC.

                           Plaintiff-Relator,
                                                             No. 1:20-cv-2955-GHW
        v.

 NEW ISRAEL FUND,

                           Defendant.




                        DECLARATION OF J. EMMETT MURPHY

       J. Emmett Murphy hereby declares, pursuant to 28 U.S.C. § 1746, as follows:

       1.      I am an attorney with the law firm of King & Spalding LLP, which represents

Defendant New Israel Fund (NIF) in the above-captioned action. I respectfully submit this

Declaration in Support of NIF’s Motion to Dismiss the Amended Complaint [hereinafter Am.

Compl. (Doc. 30)].

       2.      The Amended Complaint refers to or discusses events reported in the following

documents, which are in the public domain and subject to the New York False Claims Act’s

“public disclosure bar,” see N.Y. Fin. Law § 190(9)(b):

                                          “A” Exhibits

       3.      NIF “Financials”: The Financials page of the NIF website, available at

       https://www.nif.org/about/annual-report-financials/

which contains hyperlinks to NIF’s federal “Form 990” tax documents and NIF’s annual financial

statements for years 2008 through 2018. A true and correct copy of the page is attached as Exhibit

A1. See Am. Compl. ¶¶ 9–20 (Form 990s); id. ¶¶ 25, 28–31, 34 (NIF grants).




                                                1
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 2 of 16




       4.      NIF 2018 Financial Report: New Israel Fund and Truth to Power Foundation’s

Combined Financial Statements for the Year Ended December 31, 2018 with Summarized

Financial Information for 2017, which is available at

       https://www.nif.org/wp-content/uploads/2019/06/NIF-2018-Audited-Financial-
       Statements.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/reports/analysis-of-nif-2018-funding-for-31-
       political-advocacy-ngos/

(see Ex. E2). A true and correct copy of the page is attached as Exhibit A2. See Am. Compl. ¶¶

25, 28–31, 34 (NIF grants).

       5.      NIF 2017 Financial Report: New Israel Fund’s Financial Statement for the Year

Ended December 31, 2017 with Summarized Financial Information for 2016 (published June

2018), which is available at

       https://www.nif.org/wp-content/uploads/2018/06/NIF-2017-Audited-Financial-
       Statements.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/reports/analysis-of-nif-2017-funding-for-30-
       political-advocacy-ngos/

(see Ex. E3). A true and correct copy of the document is attached as Exhibit A3. See Am. Compl.

¶¶ 25, 28–31, 34 (NIF grants).

       6.      NIF 2016 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2016 with Summarized Financial Information for 2015 (published August

2017), which is available at

       https://www.nif.org/wp-content/uploads/2017/08/NIF-2016-Audited-Financial-
       Statements.pdf




                                               2
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 3 of 16




and has been republished via hyperlink at

       https://www.ngo-monitor.org/reports/nif-2016-funding-for-political-ngos/

(see Ex. E4). A true and correct copy of the document is attached as Exhibit A4. See Am. Compl.

¶¶ 25, 28–31, 34 (NIF grants).

       7.      NIF 2015 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2015 with Summarized Financial Information for 2014 (published July

2016), which is available at

       https://www.nif.org/wp-content/uploads/2016/07/NIF-2015-Audited-Financial-
       Statements.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/reports/analysis-of-nif-2015-funding-for-25-
       political-advocacy-ngos/

(see Ex. E5). A true and correct copy of the document is attached as Exhibit A5. See Am.

Compl. ¶¶ 25, 28–31, 34 (NIF grants).

       8.      NIF 2014 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2014 with Summarized Financial Information for 2013 (published August

2015), which is available at

       https://www.nif.org/wp-content/uploads/2015/08/NIF-2014-Audited-Financial-
       Statements.pdf

and has been republished via hyperlink at

       https://www.ngo-
       monitor.org/reports/changes_in_nif_grants_few_changes_in_demonization_fundi
       ng/

(see Ex. E6). A true and correct copy of the document is attached as Exhibit A6.

See Am. Compl. ¶¶ 25, 28–31, 34 (NIF grants).




                                                3
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 4 of 16




       9.      NIF 2013 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2013 with Summarized Financial Information for 2012 (published May

2014), which is available at

       https://www.nif.org/wp-content/uploads/2015/04/NIF-2013-Audited-Financial-
       Statements.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/ngos/mossawa/#funding

(see Ex. E12). A true and correct copy of the document is attached as Exhibit A7. See Am. Compl.

¶¶ 25, 28–31, 34 (NIF grants).

       10.     NIF 2012 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2012 with Summarized Financial Information for 2011 (published April

2013), which is available at

       https://www.nif.org/wp-content/uploads/2015/04/145741062-NIF-2012-
       Financial-Statements.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/ngos/mossawa/#funding

(see Ex. E12). A true and correct copy of the document is attached as Exhibit A8. See Am. Compl.

¶¶ 25, 28–31, 34 (NIF grants).

       11.     NIF 2011 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2011 with Summarized Financial Information for 2010 (published May

2012), which is available at

       https://www.nif.org/wp-content/uploads/2015/04/102967801-NIF-2011-
       Financial-Staterments.pdf

and has been republished via hyperlink at




                                               4
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 5 of 16




       https://www.ngo-monitor.org/ngos/mossawa/#funding

(see Ex. E12). A true and correct copy of the document is attached as Exhibit A9. See Am. Compl.

¶¶ 25, 28–31, 34 (NIF grants).

       12.     NIF 2010 Financial Report: New Israel Fund’s Financial Statements for the Year

Ended December 31, 2010 with Summarized Financial Information for 2009 (published June

2011), which is available at

       https://www.nif.org/wp-content/uploads/2015/04/NIF-2010-Financial-Statements-
       Final.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/ngos/mossawa/#funding

(see Ex. E12). A true and correct copy of the document is attached as Exhibit A10. See Am.

Compl. ¶¶ 25, 28–31, 34 (NIF grants).

       13.     NIF 2009 Financial Report: New Israel Fund and Signing Anew’s Combined

Financial Statements for the Year Ended December 31, 2009 with Summarized Financial

Information for 2008 (published July 2010), which is available at

       https://www.nif.org/wp-content/uploads/2015/04/NIF-09-Combined-FS.pdf

and has been republished via hyperlink at

       https://www.ngo-monitor.org/ngos/mossawa/#funding

(see Ex. E12). A true and correct copy of the document is attached as Exhibit A11. See Am.

Compl. ¶¶ 25, 28–31, 34 (NIF grants).

       14.     NIF 2008 Financial Report: New Israel Fund and Signing Anew’s Combined

Financial Statements for the Year Ended December 31, 2008 with Summarized Financial

Information for 2007 (published June 2009), which is available at




                                               5
          Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 6 of 16




         https://www.nif.org/wp-content/uploads/2015/04/nif-08-fs.pdf

and has been republished via hyperlink at

         https://www.ngo-monitor.org/ngos/mossawa/#funding

(see Ex. E12). A true and correct copy of the document is attached as Exhibit A12. See Am.

Compl. ¶¶ 25, 28–31, 34 (NIF grants).

                                            “B” Exhibits

         15.    IRS Form 990 Downloads: The Internal Revenue Service (IRS) web page through

which any member of the public can download Form 990 filings, including those of NIF. The

page is available at

         https://www.irs.gov/charities-non-profits/form-990-series-downloads

and a true and correct copy of the page is attached as Exhibit B1. See Am. Compl. ¶¶ 9–20 (Form

990s).

         16.    IRS Tax Exempt Organization Search: The IRS search database through which

any member of the public can look up registered § 501(c)(3) charities, including NIF. The page is

available at

         https://apps.irs.gov/app/eos/

and a true and correct copy of the page is attached as Exhibit B2. See Am. Compl. ¶¶ 9–20 (Form

990s).

         17.    IRS Report of New Israel Fund:             The page of the IRS’s “Tax Exempt

Organization Search” database dedicated to NIF. The page is available at

         https://apps.irs.gov/app/eos/displayAll.do?dispatchMethod=displayAllInfo&Id=14
         13537&ein=942607722&country=US&deductibility=all&dispatchMethod=search
         All&isDescending=false&city=&ein1=&postDateFrom=&exemptTypeCode=al&s
         ubmitName=Search&sortColumn=orgName&totalResults=1&names=New+Israel
         +Fund&resultsPerPage=25&indexOfFirstRow=0&postDateTo=&state=All+States



                                                 6
         Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 7 of 16




and a true and correct copy of the page is attached as Exhibit B3. See Am. Compl. ¶¶ 9–20 (Form

990s).

                                            “C” Exhibit

         18.    Charity Navigator Profile: An online profile on NIF maintained by the watchdog

group “Charity Navigator.” The page is available at

           https://www.charitynavigator.org/index.cfm?bay=search.irs&ein=942607722

and a true and correct copy of the page is attached as Exhibit C. See Am. Compl. ¶¶ 9–20 (Form

990s); id. ¶¶ 25, 28–31, 34 (NIF grants).

                                            “D” Exhibits

         19.    ProPublica Profile: An online profile of NIF maintained by the watchdog group

“ProPublica.” The page is available at

         https://projects.propublica.org/nonprofits/organizations/942607722

and a true and correct copy of the page is attached as Exhibit D1. See Am. Compl. ¶¶ 9–20 (Form

990s); id. ¶¶ 25, 28–31, 34 (NIF grants).

         20.    NIF 2017 Form 990: New Israel Fund’s Form 990 for tax year 2017. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

         https://projects.propublica.org/nonprofits/display_990/942607722/12_2018_prefi
         xes_94-95%2F942607722_201712_990_2018121816021402

and a true and correct copy is attached as Exhibit D2. See Am. Compl. ¶¶ 9–10.

         21.    NIF 2016 Form 990: New Israel Fund’s Form 990 for tax year 2016. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at



                                                 7
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 8 of 16




       https://projects.propublica.org/nonprofits/display_990/942607722/01_2018_prefi
       xes_92-94%2F942607722_201612_990_2018010415084429

and a true and correct copy is attached as Exhibit D3. See Am. Compl. ¶ 11.

       22.    NIF 2015 Form 990: New Israel Fund’s Form 990 for tax year 2015. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

       https://projects.propublica.org/nonprofits/display_990/942607722/01_2017_prefi
       xes_93-95%2F942607722_201512_990_2017011814088029

and a true and correct copy is attached as Exhibit D4. See Am. Compl. ¶ 12.

       23.    NIF 2014 Form 990: New Israel Fund’s Form 990 for tax year 2014. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

       https://projects.propublica.org/nonprofits/display_990/942607722/2015_10_EO%
       2F94-2607722_990_201412

and a true and correct copy is attached as Exhibit D5. See Am. Compl. ¶ 13.

       24.    NIF 2013 Form 990: New Israel Fund’s Form 990 for tax year 2013. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

       https://projects.propublica.org/nonprofits/display_990/942607722/2014_11_EO%
       2F94-2607722_990_201312

and a true and correct copy is attached as Exhibit D6. See Am. Compl. ¶ 14.

       25.    NIF 2012 Form 990: New Israel Fund’s Form 990 for tax year 2012. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at




                                               8
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 9 of 16




       https://projects.propublica.org/nonprofits/display_990/942607722/2013_12_EO%
       2F94-2607722_990_201212

and a true and correct copy is attached as Exhibit D7. See Am. Compl. ¶ 15.

       26.    NIF 2011 Form 990: New Israel Fund’s Form 990 for tax year 2011. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

       https://projects.propublica.org/nonprofits/display_990/942607722/2012_11_EO%
       2F94-2607722_990_201112

and a true and correct copy is attached as Exhibit D8. See Am. Compl. ¶ 16.

       27.    NIF 2010 Form 990: New Israel Fund’s Form 990 for tax year 2010. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

       https://projects.propublica.org/nonprofits/display_990/942607722/2011_11_EO%
       2F94-2607722_990_201012

and a true and correct copy is attached as Exhibit D9. See Am. Compl. ¶ 17.

       28.    NIF 2009 Form 990: New Israel Fund’s Form 990 for tax year 2009. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at

       https://projects.propublica.org/nonprofits/display_990/942607722/2010_12_EO%
       2F94-2607722_990_200912

and a true and correct copy is attached as Exhibit D10. See Am. Compl. ¶ 18.

       29.    NIF 2008 Form 990: New Israel Fund’s Form 990 for tax year 2008. In addition

to being available through the NIF website (see Ex. A1) the document is available for viewing and

download at




                                               9
           Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 10 of 16




       https://projects.propublica.org/nonprofits/display_990/942607722/2009_12_EO%
       2F94-2607722_990_200812

and a true and correct copy is attached as Exhibit D11. See Am. Compl. ¶ 19.

                                            “E” Exhibits

       30.      NGO Monitor Profile: An online profile on NIF maintained by the watchdog

group “NGO Monitor.” The page is available at

       https://www.ngo-monitor.org/funder/new_israel_fund/

A true and correct copy of the page is attached as Exhibit E1. See Am. Compl. ¶¶ 9–20 (Form

990s); id. ¶¶ 25, 28–31, 34 (NIF grants).

       31.      An article by NGO Monitor entitled Analysis of NIF 2018 Funding for 31 Political

Advocacy NGOs (August 7, 2019), available at

       https://www.ngo-monitor.org/reports/analysis-of-nif-2018-funding-for-31-
       political-advocacy-ngos/

a true and correct copy of which is attached as Exhibit E2. See Am. Compl. ¶¶ 25, 28–31, 34 (NIF

grants).

       32.      An article by NGO Monitor entitled Analysis of NIF 2017 Funding for 30 Political

Advocacy NGOs (July 16, 2018), available at

       https://www.ngo-monitor.org/reports/analysis-of-nif-2017-funding-for-30-
       political-advocacy-ngos/

a true and correct copy of which is attached as Exhibit E3. See Am. Compl. ¶¶ 25, 28–31, 34 (NIF

grants).

       33.      An article by NGO Monitor entitled Analysis of NIF 2016 Funding for 29 Political

Advocacy NGOs (April 15, 2018), available at

       https://www.ngo-monitor.org/reports/nif-2016-funding-for-political-ngos/




                                                10
           Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 11 of 16




a true and correct copy of which is attached as Exhibit E4. See Am. Compl. ¶¶ 25, 28–31,

34 (NIF grants).

       34.      An article by NGO Monitor entitled Analysis of NIF 2015 Funding for 25 Political

Advocacy NGOs (August 1, 2016), available at

       https://www.ngo-monitor.org/reports/analysis-of-nif-2015-funding-for-25-political-
       advocacy-ngos/

a true and correct copy of which is attached as Exhibit E5. See Am. Compl. ¶¶ 25, 28–31, 34 (NIF

grants).

       35.      An article by NGO Monitor entitled NIF Grants 2014: Few Changes in

Demonization Funding (August 20, 2015), available at

       https://www.ngo-
       monitor.org/reports/changes_in_nif_grants_few_changes_in_demonization_fundi
       ng/

A true and correct copy of the document is attached as Exhibit E6. See Am. Compl. ¶¶ 25, 28–31,

34 (NIF grants).

       36.      An article by NGO Monitor entitled Changes in NIF Grants 2013 (June 23, 2014),

available at

       https://www.ngo-monitor.org/reports/changes_in_nif_grants_/

A true and correct copy of the document is attached as Exhibit E7. See Am. Compl. ¶¶ 25, 28–31,

34 (NIF grants).

       37.      An article by NGO Monitor entitled Update on New Israel Fund (NIF) April 2012

(April 30, 2012), available at

       https://www.ngo-monitor.org/reports/update_on_new_israel_fund_nif_april_/




                                               11
       Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 12 of 16




A true and correct copy of the document is attached as Exhibit E8. See Am. Compl. ¶¶ 25, 28–31,

34 (NIF grants).

       38.      An article by NGO Monitor entitled NIF 2011 Funding: One Step Forward, One

Step Back (August 31, 2012), available at

       https://www.ngo-
       monitor.org/reports/nif_funding_one_step_forward_one_step_back/

A true and correct copy of the document is attached as Exhibit E9. See Am. Compl. ¶¶ 25, 28–31,

34 (NIF grants).

       39.      An article by NGO Monitor entitled Changes in NIF Funding 2010 Grants

(September 7, 2011), available at

       https://www.ngo-monitor.org/reports/changes_in_nif_funding_grants/

A true and correct copy of the document is attached as Exhibit E10. See Am. Compl. ¶¶ 25, 28–

31, 34 (NIF grants).

       40.      An article by NGO Monitor entitled NIF 2010 Financial Report: CWP Continued

to Receive Funds, Despite Denials (July 31, 2011), available at

       https://www.ngo-
       monitor.org/reports/nif_financial_report_cwp_continued_to_receive_funds_despit
       e_denials

a true and correct copy of which is attached as Exhibit E11. See Am. Compl. ¶¶ 25, 28–31, 34

(NIF grants).

       41.      An online profile on Mossawa maintained by the watchdog group “NGO Monitor,”

which republishes via hyperlink NIF’s annual financial reports from the years 2008 to 2013, among

others. The page is available at

       https://www.ngo-monitor.org/ngos/mossawa/#funding




                                               12
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 13 of 16




and a true and correct copy of the page is attached as Exhibit E12. See Am. Compl. ¶¶ 25, 28–31,

34 (NIF grants).

                                           “F” Exhibits

       42.     An article by NIF entitled Kahanism Has No Place in the Knesset (March 7, 2019),

available at

       https://www.nif.org/stories/human-rights-democracy/kahanism-has-no-place-in-the-
       knesset/

a true and correct copy of which is attached as Exhibit F1. See Am. Compl. ¶¶ 24–25.

       43.     A tweet by NIF on March 1, 2019 advertising a petition to keep Kahanists off of

the ballot in the 2019 Knesset elections, available at

       https://twitter.com/NewIsraelFund/status/1101541313781121024

a true and correct copy of which is attached as Exhibit F2. See Am. Compl. ¶ 24.

       44.     An article by NIF entitled Kahanist Politician Banned from Running in Elections

(March 21, 2019), available at

       https://www.nif.org/stories/human-rights-democracy/kahanist-politician-banned-from-
       running-in-elections/

a true and correct copy of which is attached as Exhibit F3. See Am. Compl. ¶ 24.

       45.     A Facebook post by the Israel Religious Action Center (IRAC) sharing a video

“about the danger of the Otzma Yehudit Party,” Am. Compl. ¶ 25, available at

       https://www.facebook.com/327408953943164/videos/239770686970367

a true and correct copy of which is attached as Exhibit F4.

       46.     A Facebook post by IRAC publicizing its attorney, Ruti Karmi, “arguing before the

Israel Supreme Court against the appeal of Baruch Marzel,” Am. Compl. ¶ 27, available at




                                                 13
       Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 14 of 16




       https://www.facebook.com/IsraelRAC/photos/a.136134053907/10153059111933908/?ty
       pe=3

a true and correct copy of which is attached as Exhibit F5.

       47.     An article by Adalah entitled Adalah Files Response to Disqualification Motions

(Nov. 2, 2015), available at

       https://www.adalah.org/en/content/view/8432

a true and correct copy of which is attached as Exhibit F6. See Am. Compl. ¶ 28.

       48.     A tweet by The Mossawa Center “attack[ing] a sign from Jewish Home Campaign

as racist,” Am. Comp. ¶ 29, available at

       https://twitter.com/MossawaCenter/status/1052201166224781313

a true and correct copy of which is attached as Exhibit F7.

       49.     A tweet by The Mossawa Center “sa[ying] that Likud wants the Israeli’s [sic] to

decide between a fascist society and a pluralistic society,” Am. Compl. ¶ 29, available at

       https://twitter.com/MossawaCenter/status/1048033948692074496

a true and correct copy of which is attached as Exhibit F8.

       50.     A Facebook post by Adam Teva publicizing its candidate “pledge to follow a

certain protocol to preserve trees,” Am. Compl. ¶ 30, available at

       https://www.facebook.com/adamtevavdin/photos/a.200050883361355/216449116025064
       1/

a true and correct copy of which is attached as Exhibit F9.

       51.     An article by NIF publicizing its “New Initiatives for Democracy,” available at

       https://www.nif.org/our-issues/new-initiatives-for-democracy/

a true and correct copy of which is attached as Exhibit F10. See Am. Compl. ¶ 32.




                                                14
        Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 15 of 16




       52.     An article by NIF entitled New Initiatives for Democracy: Our Strategies (May 18,

2015), available at

       https://www.nif.org/stories/new-initiatives-for-democracy/new-initiatives-for-democracy-
       our-strategies/

a true and correct copy of which is attached as Exhibit F11. See Am. Compl. ¶ 33.

       53.     The “News” page of the website for the Council for Peace and Security (also known

as the Peace and Security Association), which highlights coverage of its activities, available at

       http://www.peace-
       security.org.il/news/list/2/1/%D7%97%D7%93%D7%A9%D7%95%D7%AA.aspx

a true and correct copy of which is attached as Exhibit F12. See Am. Compl. ¶ 34.

                                           “G” Exhibits

       54.     An article in the Israeli newspaper Haaretz regarding the petition mentioned in the

Amended Complaint, available at

       https://www.haaretz.com/us-news/.premium-u-s-jewish-groups-condemn-
       decision-not-to-ban-far-right-party-from-israeli-election-1.6999774

a true and correct copy is attached as Exhibit G1. See Am. Compl. ¶ 24.

       55.     An article in The Jerusalem Post reporting on Adalah’s involvement in the legal

dispute over Haneen Zoabi’s ballot eligibility. The article is available at

       https://www.jpost.com/israel-elections/zoabi-marzel-back-in-the-race-high-court-
       rules-391415

and a true and correct copy is attached as Exhibit G2. See Am. Compl. ¶ 28.

       56.     An article published in the Israeli newspaper Haaretz regarding NIF’s “New

Initiatives for Democracy” campaign. The article is available at

       https://www.haaretz.com/jewish/.premium-2m-nif-campaign-promotes-
       democracy-in-israel-1.5302566




                                                 15
       Case 1:20-cv-02955-GHW Document 38 Filed 08/25/20 Page 16 of 16




and a true and correct copy is attached as Exhibit G3. See Am. Compl. ¶¶ 32–33.

       57.     An article from +972 Magazine reporting on the Council for Peace and Security

(a/k/a the Peace and Security Association). The article is available at

       https://www.972mag.com/were-not-stuck-with-palestinians-were-stuck-in-our-
       own-fear/

and a true and correct copy is attached as Exhibit G4. See Am. Compl. ¶ 29.




Executed on August 25, 2020                                          /s/ J. Emmett Murphy
                                                                                J. Emmett Murphy




                                                16
